           Case 4:19-cv-00872-HSG Document 212 Filed 09/16/19 Page 1 of 2



     JAMES M. BURNHAM
 1
     Deputy Assistant Attorney General
 2   ALEXANDER K. HAAS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
 7   LESLIE COOPER VIGEN
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants
13
                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15
16
      STATE OF CALIFORNIA, et al.,
17
                            Plaintiffs,                                   No. 4:19-cv-00872-HSG
18                                                                        No. 4:19-cv-00892-HSG
               v.
19
      DONALD J. TRUMP, et al.,
20                                                                         NOTICE OF FILING OF
                            Defendants.                                    ADMINISTRATIVE RECORD
21                                                                         FOR BORDER BARRIER
                                                                           PROJECTS UNDERTAKEN
22                                                                         PURSUANT TO 10 U.S.C. § 2808
23    SIERRA CLUB, et al.,
24                          Plaintiffs,
25             v.
26    DONALD J. TRUMP, et al.,
27
                            Defendants.
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Administrative Record for § 2808
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Administrative Record for § 2808
           Case 4:19-cv-00872-HSG Document 212 Filed 09/16/19 Page 2 of 2




 1
             Defendants hereby submit the Administrative Record and Certification of the
 2
     Administrative Record supporting the supporting the Secretary of Defense’s decision to
 3
     authorize eleven border barrier projects pursuant to 10 U.S.C. § 2808.
 4
 5
     DATE: September 16, 2019                             Respectfully submitted,
 6
 7                                                        JAMES M. BURNHAM
 8                                                        Deputy Assistant Attorney General

 9                                                        JOHN R. GRIFFITHS
                                                          Director, Federal Programs Branch
10
11                                                        ANTHONY J. COPPOLINO
                                                          Deputy Director, Federal Programs Branch
12
                                                          /s/ Andrew I. Warden
13
                                                          ANDREW I. WARDEN (IN #23840-49)
14                                                        Senior Trial Counsel

15                                                        KATHRYN C. DAVIS
                                                          MICHAEL J. GERARDI
16
                                                          LESLIE COOPER VIGEN
17                                                        RACHAEL WESTMORELAND
                                                          Trial Attorneys
18                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
19
                                                          1100 L Street, NW
20                                                        Washington, D.C. 20530
                                                          Tel.: (202) 616-5084
21                                                        Fax: (202) 616-8470
22                                                        Attorneys for Defendants

23
24
25
26
27
28
     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Administrative Record for § 2808
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Administrative Record for § 2808

                                                              1
